English, C. J., dissenting. I respectfully dissent from the conclusion of my brother judges as to the matter of subrogation. The debt secured by the mortgage to Busby was the debt of the husband, and the wife was mere surety. The deed of trust was void as to Mrs. Oliver, for want of acknowledgment by her as required by the statute. It was void not only as a conveyance, but worthless for any other purpose as to her. It can not be treated as evidence of a request by her to appellants to pay the Busby debt, and relieve her estate from the mortgage, because it was not read to her, and there was no proof that she knew its contents. Nor was the mortgage mentioned in it. Appellants were volunteers in paying the Busby debt as to her. They stand simply in the attitude of having paid it for the husband, the principal, and are not entitled to subrogation as against the wife, the surety. On the actual facts, as I view them, the case falls within the decision of this court, as to subrogation, in Nichol v. Dunn et al., 25 Ark., 129.